[1] I concur in the judgment, but on the grounds different from those stated in the foregoing opinion. I cannot escape the conclusion that the trial court erred in the statement made to the members of the jury when they returned to the courtroom after some time spent in deliberating on the case. I think, however, that the error does not require a reversal.
If we consider the judge's statement as a recital of the evidence in the cause, it was unfair to appellant. He remarked: "He [the appellant] testifies it [the sexual inter-course] was obtained by the consent of the prosecuting witness." This is the only part of the judge's statement which *Page 39 
relates to testimony given on behalf of appellant. On the other hand, he recited in considerable detail, during the remainder of his comment, the testimony produced by the prosecution. It will appear below that the testimony of defendant himself contained matter of detail which could have been given by the judge in connection with his comparatively lengthy statement of the testimony produced by the prosecution. The entire statement was so one-sided as to be unjust to appellant, and it was therefore erroneous, even upon the assumption that it was a statement of testimony.
But the judge's recital was not altogether a statement of testimony. He did not state testimony when he said that appellant had testified that the sexual act was committed "by consent of the prosecuting witness." Appellant testified to conduct of his alleged victim from which the jury might have concluded that she had voluntarily yielded herself to his embraces. The evidence is undisputed that the two were together for some hours preceding the time when the act of sexual intercourse took place. They had been to a dance together and traveled together in appellant's automobile for miles. Appellant testified that the prosecuting witness submitted, without protest, to suggestive handling and pressure on his part while they danced together. He said that she was kissed by him several times in his car, without objecting. As to the few minutes immediately preceding his alleged violation of her person, he detailed conduct on her part which, if his testimony was to be believed, indicated that she was a willing participant in the act to which it is claimed he forced her. The jury, judging from the verdict, refused to believe appellant, but his testimony might have had greater weight with that body if the judge had stated it as fully as he stated the testimony offered by the prosecution, instead of giving his mere conclusion that appellant had testified that the prosecuting witness had consented to his act.
The judge did not state the evidence when he said: "She was covered with filth — that is, with dirt; her clothing, her arms and face and her hair full of dirt and dust." The remark was in form a statement of his own, and the jury must so have considered it. It is true that he followed it with: "Three or four witnesses besides her testified to those facts"; but, considering what he had just said, the *Page 40 
jury must have viewed this addition, not so much as a statement for them, as one indicating the basis upon which the judge had reached his own conclusion.
On the whole, and taking the judge's entire statement, I think the jury must have concluded that he was convinced that appellant had violated the person of the prosecuting witness. To my mind, two decisions of the supreme court uphold the view that the remarks of the judge constitute error. (See People v. Gordon,88 Cal. 422 [26 P. 502]; People v. Matthai, 135 Cal. 442
[67 P. 694].)
I think, however, that the error of the trial court cannot result in a reversal. I have examined the entire cause, including the evidence, as required by section 4 1/2 of article VI of the constitution, and am not of the opinion that the error has resulted in a miscarriage of justice. The evidence against appellant was overwhelming.
THOMPSON, J., Concurring.
I concur in the foregoing opinion.